                                       Case 5:19-cv-02159-LHK Document 1 Filed 04/22/19 Page 1 of 8



                              1 MISTY A. MURRAY (SBN 196870)
                                   mmurray@hinshawlaw.com
                              2 CHAKAMEH GANJI (SBN 311720)
                                   cganji@hinshawlaw.com
                              3 HINSHAW & CULBERTSON LLP
                                   633 West 5th Street, 47th Floor
                              4 Los Angeles, CA 90071-2043
                                   Telephone:    213-680-2800
                              5 Facsimile:       213-614-7399

                              6 PETER J. FELSENFELD (SBN 260433)
                                   pfelsenfeld@hinshawlaw.com
                              7 HINSHAW & CULBERTSON LLP
                                   One California Street, 18th Floor
                              8 San Francisco, CA 94111
                                   Telephone: 415-362-6000
                              9 Facsimile: 415-834-9070
                           10 Attorneys for Plaintiff-in-Interpleader
                                   Metropolitan Life Insurance Company
                           11
                           12                                  UNITED STATES DISTRICT COURT

                           13                               NORTHERN DISTRICT OF CALIFORNIA

                           14 METROPOLITAN LIFE INSURANCE                     Case No. _________________
                              COMPANY,
                           15
                                                 Plaintiff-in-Interpleader,
                           16                                                 PLAINTIFF-IN-INTERPLEADER
                                          vs.                                 METROPOLITAN LIFE INSURANCE
                           17                                                 COMPANY’S COMPLAINT-IN-
                                   DOROTHY CRIVELLO, an individual and        INTERPLEADER
                           18 ROBERT CRIVELLO, an individual,
                           19           Defendants-in-Interpleader.
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                            COMPLAINT-IN-INTERPLEADER
                                                                                                Case No. _________________
                                       Case 5:19-cv-02159-LHK Document 1 Filed 04/22/19 Page 2 of 8



                             1            Plaintiff-in-Interpleader Metropolitan Life Insurance Company (“MetLife”), by and
                             2     through its undersigned counsel, hereby files its Complaint-in-Interpleader and alleges as follows:
                             3
                             4                                                   PARTIES
                             5            1.      MetLife is, and at all relevant times was, a corporation organized and existing
                             6     under the laws of the State of New York, with its principal place of business in New York, New
                             7     York. It is licensed to do business in the State of California.
                             8            2.      MetLife is informed and believes and on that basis alleges that Defendant-in-
                             9     Interpleader Dorothy Crivello (“Dorothy”) 1 is the surviving spouse of the now-deceased John A.
                          10       Crivello (“Decedent”) and is a citizen of the State of California and resident of Monterey,
                          11       California.
                          12              3.      MetLife is informed and believes and on that basis alleges that Defendant-in-
                          13       Interpleader Robert Crivello (“Robert”) is the surviving brother of the Decedent and is a citizen of
                          14       the State of California and resident of Carmel, California.
                          15
                          16                                         JURISDICTION AND VENUE
                          17              4.      This Court has original jurisdiction pursuant to 29 U.S.C. § 1132 (e)(1) and 28
                          18       U.S.C. § 1331 because the action arises under the Employee Retirement Income Security Act of
                          19       1974, as amended (“ERISA”), 29 U.S.C. §§ 1001, et seq. Further, this is an interpleader action
                          20       pursuant to Rule 22 of the Federal Rules of Civil Procedure, and subject matter jurisdiction exists
                          21       pursuant to 28 U.S.C. § 1332 in that the amount in controversy exceeds $75,000, exclusive of
                          22       interest and costs, and there is complete diversity of citizenship between Plaintiff-in-Interpleader,
                          23       on the one hand, and Defendants-in-Interpleader, on the other hand.
                          24              5.      Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b)(1) as
                          25       all Defendants-in-Interpleader reside in this district. Venue is also proper pursuant to 28 U.S.C. §
                          26       1391(b)(2) because a substantial part of the events giving rise to the claim occurred in this district.
                          27       1
                                    MetLife refers to Defendants-in-Interpleader by their first names because they share the same last
                          28       name. No disrespect is intended.
HINSHAW & CULBERTSON LLP
                                                                                      1
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
                                                                                                         COMPLAINT-IN-INTERPLEADER
         213-680-2800
                                                                                                             Case No. _________________
                                       Case 5:19-cv-02159-LHK Document 1 Filed 04/22/19 Page 3 of 8



                             1                                       FACTUAL BACKGROUND
                             2            6.      Decedent, a retired employee of MetLife, was a participant in the Metropolitan Life
                             3     and Affiliated Companies Plan (the “Plan”), an ERISA-regulated employee welfare benefit plan
                             4     sponsored by MetLife. MetLife issued the group life insurance policy, no. 35040-G, which
                             5     funded certain life insurance benefits of the Plan. A true and correct copy of the Group Certificate
                             6     of Insurance (“Group Certificate”) is attached hereto as Exhibit A, and a true and correct copy of
                             7     the Summary Plan Description (“SPD”) is attached hereto as Exhibit B. The Group Certificate
                             8     and SPD constitute the Plan documents.
                             9            7.      The Group Certificate provides, in relevant part, as follows regarding designating a
                          10       beneficiary:
                          11              A. Your Beneficiary
                          12              The “Beneficiary” is the person or persons you choose to receive any benefit payable
                                          because of your death.
                          13              You make your choice in writing on a form approved by us. This form must be filed with
                          14              the records for This Plan.

                          15       See Exhibit A, page 16.

                          16
                                          The Group Certificate provides as follows if there is no Beneficiary at the time of the
                          17
                                   participant’s death:
                          18              D. No Beneficiary at Your Death
                          19              If there is no Beneficiary at your death for any amount of benefits payable because
                                          of your death, that amount will be divided an paid in equal shares to each member
                          20              of the first class in the order listed below in which there is a person who is related
                          21              to you and who survives you:
                                          1.      Spouse, Civil Union Partner or Domestic Partner;
                          22              2.      child;
                                          3.      parent;
                          23
                                          4.      brother and sister.
                          24              If there is no surviving relative in any class, that amount will be payable to your estate.
                          25              Any payment will discharge our liability for the amount so paid.
                          26       See Exhibit A, page 17.
                          27
                          28
HINSHAW & CULBERTSON LLP
                                                                                     2
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
                                                                                                         COMPLAINT-IN-INTERPLEADER
         213-680-2800
                                                                                                             Case No. _________________
                                       Case 5:19-cv-02159-LHK Document 1 Filed 04/22/19 Page 4 of 8



                             1            8.      As of the date of his death, Decedent had the following basic life insurance
                             2     coverage under the Plan: (1) $50,000 in basic life and (2) $38,000 in DEFRA excess (collectively,
                             3     the “Plan Benefits”).
                             4            9.      MetLife, as claims fiduciary, must administer claims in accordance with ERISA
                             5     and the Plan documents and instruments governing the Plan. 29 U.S.C. § 1104(a)(1)(D).
                             6            10.     ERISA defines a beneficiary as “[a] person designated by a participant, or by the
                             7     terms of an employee benefit plan, who is or may become entitled to a benefit thereunder.” 29
                             8     U.S.C. § 1002(8).
                             9            11.     On December 18, 2016, Decedent died in Monterey, California.
                          10              12.     The latest beneficiary designation on file was dated May 21, 1957 and names
                          11       Robert as sole beneficiary (the “1957 Beneficiary Designation”). However, the 1957 Beneficiary
                          12       Designation had Robert’s name crossed out with the words “SEE OVER” typed in. On the back
                          13       of the 1957 Beneficiary Designation, additional language was crossed out and replaced with the
                          14       following typed in: “BENE: See Group Life Insurance Beneficiary designation I&R 14G-1 dated
                          15       June 7, 1974 attached to 246 folder. Gm 8/12/74.”          A true and correct copy of the 1957
                          16       Beneficiary Designation is attached hereto as Exhibit C.
                          17              13.     On or about June 7, 1974, Decedent completed an Absolute Assignment of Group
                          18       Life Insurance Under the Metropolitan Insurance and Retirement Program, whereby he assigned to
                          19       Dorothy his ownership, rights and interest in his group life insurance with MetLife (“Absolute
                          20       Assignment”). A true and correct copy of Decedent’s June 7, 1974 Absolute Assignment is
                          21       attached hereto as Exhibit D.
                          22              14.     The Absolute Assignment did not have a beneficiary designation attached and did
                          23       not contain language revoking all prior beneficiary designations.
                          24              15.     MetLife has verified that the 1957 Beneficiary Designation is the only beneficiary
                          25       designation submitted by Decedent in its records. MetLife has further verified that it does not
                          26       have a beneficiary designation form I&R 14G-1 dated June 7, 1974 in its records as referenced on
                          27       the interlineated 1957 Beneficiary Designation. MetLife only has the Absolute Assignment,
                          28       which is dated June 7, 1974 and which is form I&R 117 GL. Additionally, MetLife was not able
HINSHAW & CULBERTSON LLP
                                                                                    3
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
                                                                                                       COMPLAINT-IN-INTERPLEADER
         213-680-2800
                                                                                                           Case No. _________________
                                        Case 5:19-cv-02159-LHK Document 1 Filed 04/22/19 Page 5 of 8



                             1     to determine whether Decedent himself had crossed out Robert’s name on the 1957 Beneficiary
                             2     Designation or whether the interlineation was by a record keeper. Thus, it is unclear to MetLife
                             3     whether the 1957 Beneficiary Designation is valid.
                             4            16.     Because no beneficiary designation was attached to the Absolute Assignment and
                             5     because the validity of the 1957 Beneficiary Designation was unclear, it was not known whether a
                             6     Beneficiary had been properly designated at the time of Decedent’s death. If there was no valid
                             7     designation, based on the Plan’s beneficiary line of succession, the Plan Benefits would be
                             8     payable to Decedent’s spouse, Dorothy. See Exhibits A, page 17.
                             9            17.     On or about June 7, 2017, by and through her Power of Attorney (“POA”), Dorothy
                          10       submitted her claimant’s statement for the Plan Benefits. A true and correct copy of Dorothy’s
                          11       claimant’s statement and enclosed documents for the Plan Benefits is attached hereto as Exhibit
                          12       E.
                          13              18.     By letter dated August 2, 2017, MetLife advised Dorothy, through her POA, and
                          14       Robert of the issues that raised questions of fact and law, which MetLife could not resolve without
                          15       exposing itself and the Plan to the danger of double liability. In its letter, MetLife gave Robert
                          16       and Dorothy an opportunity to come to an agreement as to the distribution of benefits in order to
                          17       preserve the Plan Benefits from litigation costs and fees. A true and correct copy of MetLife’s
                          18       August 2, 2017 letter to Dorothy and Robert is attached hereto as Exhibit F.
                          19              19.     On or about August 9, 2017, Robert wrote to MetLife renouncing any of his
                          20       potential rights to the Plan Benefits and advising that he “would like to appoint [Dorothy] as the
                          21       beneficiary for this plan.” A true and correct copy of Robert’s August 9, 2017 letter to MetLife is
                          22       attached hereto as Exhibit G.
                          23              20.     On or about August 9, 2017, Dorothy’s POA wrote to MetLife advising MetLife
                          24       that the parties were in agreement that Dorothy would be the beneficiary of the Plan Benefits. A
                          25       true and correct copy of the August 9, 2017 letter to MetLife is attached hereto as Exhibit H.
                          26              21.     On or about September 11, 2017, MetLife wrote to Dorothy and Robert providing a
                          27       general release agreement for execution. A true and correct copy of MetLife’s September 11,
                          28       2017 letter to Dorothy and Robert without the enclosed release is attached hereto as Exhibit I.
HINSHAW & CULBERTSON LLP
                                                                                    4
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
                                                                                                       COMPLAINT-IN-INTERPLEADER
         213-680-2800
                                                                                                           Case No. _________________
                                       Case 5:19-cv-02159-LHK Document 1 Filed 04/22/19 Page 6 of 8



                             1            22.     On or about October 24, 2017, attorney Krista M. Ostoich wrote to MetLife on
                             2     behalf of Robert. In her letter, Attorney Ostoich advised that unless MetLife had evidence that
                             3     Decedent changed the beneficiary of the Plan Benefits from Robert to Dorothy, Robert would
                             4     aggressively act to obtain the Plan Benefits. A true and correct copy of Attorney Ostoich’s
                             5     October 24, 2017 letter to MetLife is attached hereto as Exhibit J.
                             6            23.     On or about January 10, 2018, Attorney Ostoich wrote to MetLife, with copy to
                             7     Dorothy, advising MetLife that the parties had agreed to split the benefits 50% to Dorothy and
                             8     50% to Robert.     In her letter, Attorney Ostoich requested MetLife prepare and forward the
                             9     appropriate releases to be executed by the parties. A true and correct copy of Attorney Ostoich’s
                          10       January 10, 2018 letter to MetLife is attached hereto as Exhibit K.
                          11              24.     By letters dated January 26, 2018, MetLife acknowledged correspondence
                          12       regarding the parties’ agreement and enclosed a general release agreement for Robert and Dorothy
                          13       to complete. A true and correct copy of MetLife’s January 26, 2018 letters to Dorothy and
                          14       Attorney Ostoich without the enclosed release are attached hereto as Exhibit L.
                          15              25.     On or about February 21, 2018, MetLife wrote to Dorothy and Attorney Ostoich to
                          16       clarify the benefits due, as prior correspondence had inadvertently contained information that was
                          17       not correct. In its letter, MetLife clarified Decedent’s basic life insurance coverage under the Plan,
                          18       which was the subject of the parties’ dispute, (i.e., the Plan Benefits – $50,000 in basic life and
                          19       $38,000 in DEFRA excess).          MetLife also enclosed a revised release reflecting the parties’
                          20       agreement as set forth in Attorney Ostoich’s January 10, 2018 letter. A true and correct copy of
                          21       MetLife’s February 21, 2018 letter to Dorothy and Attorney Ostoich without the enclosed release
                          22       is attached hereto as Exhibit M.
                          23              26.     By letters dated April 3 and May 11, 2018, MetLife requested an update regarding
                          24       the releases MetLife had provided on February 21 April 3, 2018.
                          25              27.     On or about June 14, 2018, Attorney Ostoich advised MetLife that the parties could
                          26       not reach an agreement.
                          27
                          28
HINSHAW & CULBERTSON LLP
                                                                                     5
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
                                                                                                         COMPLAINT-IN-INTERPLEADER
         213-680-2800
                                                                                                             Case No. _________________
                                       Case 5:19-cv-02159-LHK Document 1 Filed 04/22/19 Page 7 of 8



                             1                               CLAIM FOR RELIEF IN INTERPLEADER
                             2                                  (Against All Defendants-in-Interpleader)
                             3             28.     MetLife incorporates by reference paragraphs 1 through 27, inclusive, as though
                             4     fully set forth herein.
                             5             29.     Due to the competing claims, MetLife cannot determine the proper beneficiary of
                             6     the Plan Benefits at issue without risking exposure of itself and the Plan to multiple liabilities.
                             7             30.     The Absolute Assignment does not have a beneficiary designation attached and
                             8     does not revoke previous beneficiary designations, and the only beneficiary designation on file,
                             9     the 1957 Beneficiary Designation, has Robert’s name crossed out.
                          10               31.     MetLife cannot determine whether a court would find the 1957 Beneficiary
                          11       Designation valid or not. If a court finds the 1957 Beneficiary Designation valid, then the Plan
                          12       Benefits would be payable to Robert.
                          13               32.     If a court finds the 1957 Beneficiary Designation is not valid, then the Plan
                          14       Benefits would be payable to Dorothy, as Decedent’s surviving spouse, pursuant to the Plan’s
                          15       beneficiary line of succession when no Beneficiary is designated. See Exhibit A, page 17.
                          16               33.     MetLife files this interpleader complaint in good faith and without any collusion
                          17       with any parties hereto. As a mere stakeholder, MetLife makes no claim to the Plan Benefits other
                          18       than payment of its reasonable attorneys’ fees and costs in connection with this action. MetLife
                          19       has incurred, and will continue to incur, attorneys’ fees and costs in connection with this
                          20       interpleader action.
                          21               34.     MetLife respectfully requests that this Court determine to whom the Plan Benefits
                          22       should be paid.
                          23               35.     MetLife is ready, able and willing to pay the Plan Benefits, in accordance with the
                          24       terms of the Plan, in such amounts and to whichever Defendant(s)-in-Interpleader the Court shall
                          25       designate.
                          26               36.     MetLife will deposit into the Registry of the Court the Plan Benefits, plus any
                          27       applicable interest due and owing under the terms of the Plan, for disbursement in accordance with
                          28       any orders and/or judgment of this Court.
HINSHAW & CULBERTSON LLP
                                                                                      6
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
                                                                                                          COMPLAINT-IN-INTERPLEADER
         213-680-2800
                                                                                                              Case No. _________________
                                       Case 5:19-cv-02159-LHK Document 1 Filed 04/22/19 Page 8 of 8



                             1                                           PRAYER FOR RELIEF
                             2            WHEREFORE, MetLife prays for judgment against Defendants-in-Interpleader, and each
                             3     of them, as follows:
                             4            1.        That the Defendants-in-Interpleader, and each of them, be required to interplead
                             5     and litigate among themselves their claims to the Plan Benefits;
                             6            2.        That the Court enter an order restraining Defendants-in-Interpleader, and each of
                             7     them, from instituting or further prosecuting any other proceeding in any court against MetLife
                             8     and/or its agents with respect to the Plan and any benefits due thereunder, including the Plan
                             9     Benefits;
                          10              3.        That this Court enter an order setting forth the proper recipients of the Plan
                          11       Benefits;
                          12              4.        That MetLife be discharged of all liability with respect to the Plan and any benefits
                          13       due thereunder, including the Plan Benefits, and be dismissed from the action with prejudice;
                          14              5.        That MetLife be awarded its costs and reasonable attorneys’ fees to be determined
                          15       by the Court and paid out of the Plan Benefits; and
                          16              6.        For such other and further relief as the Court deems reasonable and just under the
                          17       circumstances.
                          18
                          19       DATED:      April 22, 2019                             HINSHAW & CULBERTSON LLP
                          20
                                                                                   By: /s/ Chakameh Ganji
                          21                                                           MISTY A. MURRAY
                                                                                       PETER J. FELSENFELD
                          22                                                           CHAKAMEH GANJI
                                                                                       Attorneys for Plaintiff-in-Interpleader
                          23                                                           Metropolitan Life Insurance Company
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
                                                                                      7
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
                                                                                                         COMPLAINT-IN-INTERPLEADER
         213-680-2800
                                                                                                             Case No. _________________
